DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In amendments dated 10/01/2021, applicant(s) amended claims 1, 11 and 15.  Claims 1 – 15 are still pending in this application.

Response to Arguments

Applicant’s arguments with respect to claims 1 - 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3, 5 and 7 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (U.S PreGrant Publication No. 2011/0318044 A1, hereinafter ‘Matsumoto’) in view of Murata (U.S PreGrant Publication No. 2010/0235656 A1, hereinafter ‘Murata’).

With respect to claim 1, Matsumoto teaches a non-transitory machine readable medium (i.e., a computer-readable medium, ¶0156) storing instructions executable by a processor (e.g., executed by a computer of a system or apparatus, ¶0156) to: receive a usage report from a printer (e.g., receiving a result report from a printing apparatus, ¶0044, ¶0078), calculate a power consumption for the printer based to the usage report (e.g., calculating a power consumption for a printing apparatus 1102 upon receiving a processing result report 1103 under at least a respective power state, ¶0070 - ¶0074,  ¶0078 - ¶0079); and provide a report of historic power consumption (e.g., and also calculating an accumulated power consumption of the PRN 1102.  The processing result report 1103 includes the reports of print processing and non-print processing, as described with reference to FIGS. 9 and 10A to 10C, ¶0078 - ¶0079, Fig. 13, ¶0082 - ¶0084); but fail to teach that said power consumption is calculated based on a count of pages printed and time spent in a first power state included in said usage report.
However, the mentioned claimed limitations are well-known in the art as evidenced by Murata.  In particular, Murata teaches calculating a power consumption for a printer based on the count of pages printed and time spent in the first power included in a usage report (Murata: e.g., after acquiring information from at least an apparatus, computes electric power consumption of each of the apparatuses 200a – 200n based on a number of sheets printed per week in each pattern, ¶0037, ¶0065 - ¶0067, ¶0080, Fig. 4B).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the program of Matsumoto as taught by Murata since Murata suggested in ¶0037 - ¶0038 and ¶0080 that such modification of computing power consumption based on a number of sheets printed per week under a specified pattern would inform/notify the user how much power can be saved in order to use less (reduce) power consumption and cost.

With respect to claim 2, Matsumoto in view of Murata teaches the non-transitory machine readable medium of claim 1, wherein the instructions to calculate the power consumption for the printer comprise instructions to multiply the count of pages printed by a watt-hours per page measurement (Fig. 3 shows the eco-report includes calculated (or average) power consumption (KWh/month) based on the number of printed sheet, ¶0064, ¶0067).

With respect to claim 3, Matsumoto in view of Murata teaches the non-transitory machine readable medium of claim 1, wherein the instructions to calculate the power consumption for the printer comprise instructions to calculate power consumed in the at least one power state by multiplying a wattage drawn in the at least one power state by the time spent in the at least one power state (Fig. 3 shows the eco-report includes calculated (or average) power consumption (KWh/month) based on the number of printed sheet, ¶0064, ¶0067).

e.g., at least in a power saving mode, ¶0004, ¶0063).

With respect to claim 7, Matsumoto in view of Murata teaches the non-transitory machine readable medium of claim 5, wherein Murata teaches a printer component is active in the first power state and inactive in the second power state (e.g., when the printer is in a standby mode or in a sleep state, ¶0093). 

With respect to claim 8, Matsumoto in view of Murata teaches the non-transitory machine readable medium of claim 1, wherein the instructions to receive the usage report from the printer further comprise instructions to receive the usage report from a plurality of printers (e.g.,  including a plurality of printing apparatuses, Fig. 15); Murata also teach receiving information from apparatuses prior computing electric power consumption.

With respect to claim 9, Matsumoto in view of Murata teaches the non-transitory machine readable medium of claim 8, wherein the instructions to provide the report of historic power consumption further comprise instructions to provide the report of historic power consumption for the plurality of printers (e.g., since there are a plurality of printing apparatuses, an accumulated “recorded as history” power consumption report is given, Figs. 9 and 10A to 10C, ¶0078 - ¶0079, Fig. 13, ¶0082 - ¶0084).

With respect to claim 10, Matsumoto in view of Murata teaches the non-transitory machine readable medium of claim 1, wherein the instructions to provide the report of historic power consumption further comprise instructions to provide a report of projected power consumption based on the calculated e.g., based on the calculated power consumption, provide the report, Fig. 3, ¶0048, ¶0063, ¶0067).

With respect to claim 11, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claim 12, Matsumoto in view of Murata teaches the method of Claim 11, wherein the power consumption report is based on an amount of power consumed by each of the plurality of printers in each of a plurality of operating states (e.g., where data from printers are obtained (received) in order to calculate power consumption and further send any result (e.g., an accumulated power consumption means that all data are gathered (accumulated), ¶0078 - ¶0079 and Figs. 8, 10A, 15 & 16).

With respect to claim 13, Matsumoto in view of Murata teaches the method of Claim 11, wherein the power consumption report further comprises a projected power consumption based on the calculated aggregate power consumption for the plurality of printers (e.g., Murata teaches after computing electric power consumption, records the computed time-mean electric power consumption of the desired day of the week as computed data in the computed data retention section 24, ¶0067). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the program of Matsumoto as taught by Murata since Murata suggested in and ¶0067 that such modification of indicating time-mean would allow the user predict or foresee if there is unnecessary power or not.

With respect to claim 14, Matsumoto in view of Murata teaches the method of claim 11, wherein calculating the aggregate power consumption comprises evaluating the time spent in each of the plurality e.g., Murata teaches receiving information from the apparatuses, compute electric power consumption and send “a record” for each pattern to the computed data retention section, ¶0067, ¶0080).    

With respect to claim 15, it's rejected for the similar reasons as those described in connection with claims 1 or 11.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Murata and further in view of Aizawa (U.S PreGrant Publication No. 2008/0003033 A1, hereinafter ‘Aizawa’).

With respect to claim 4, Matsumoto in view of Murata teaches the non-transitory machine readable medium of claim 3, but neither of them teaches: wherein the wattage drawn in the at least one power state is configurable based on a model of the printer.
However, in the same field of endeavor of power consumption and printers, Aizawa teaches: wherein the wattage drawn in the at least one power state is configurable based on a model of the printer (Aizawa: e.g., based on a model of a printer, wattage can be used to compared even if the printer is under sleep mode, ¶0025, ¶0041 - ¶0042).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the program of Matsumoto in view of Murata as taught by Aizawa since Aizawa suggested in ¶0025 and ¶0041 - ¶0042 that such modification of using the model of the printer would allow the system categorize (or classify) the printer in order to allow the user to pick (or select) a similar printer at the time of comparing. 

a second time spent in a second power state (Murata: e.g., A report can be created even if the printing device is not first powered on, Fig. 6, ¶0086, ¶0088; so it means that the report will be created based on a current use state on whenever the print device is first powered or not, ¶0052, ¶0056, Fig. 3, ¶0098).

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Reynolds (U.S PG Publication No. 2005/0231758 A1)1
Hitaka (U.S PG Publication No. 2016/0286059 A1)2
Ebner et al. (U.S PG Publication No. 2014/0268213 A1)3

1This reference teaches a displayed report including an amount of pages printed and a time spent (month to date) under normal mode.
2This reference teaches estimating consumption from a number of printed sheets, and then sent “report” to manager device.
3This reference teaches calculating a run state energy during an active state as well as volume of pages printed for a time interval.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674